The defendant Susan Oygard’s petition for certification for appeal from the Appellate Court, 25 Conn. App. 611, is granted, limited to the following issues:
“1. Did the Appellate Court correctly hold that the contents of the public hearing notice published by the board was so inadequate as to deprive it of jurisdiction?
“2. Should the Appellate Court, after concluding that the Coventry board of appeals lacked jurisdiction of the plaintiff’s appeal from the granting of a permit by the zoning enforcement officer because the hearing notice *932was defective, have ordered that the board conduct a new hearing on the plaintiffs appeal after giving proper notice thereof?”
Mark K. Branse, in support of the petition.
Duncan J. Forsyth, in opposition.
Decided November 13, 1991